DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “providing a first output current during a first interval and a boosted output current during a second interval to generate a low-dropout regulated voltage signal; compensating for a voltage drop caused by providing the boosted output current” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 11 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a first device coupled between a first power supply node and an intermediate node and having a control node coupled to an output of the differential amplifier; a second device coupled between a second power supply node and the output regulated voltage node and having a second control node coupled to the intermediate node; a first load stage coupled between the output regulated voltage node and the first power supply node and responsive to a boost control signal” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 20 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “means for providing a first output current during a first interval and a boosted output current during a second interval to generate a low-dropout voltage reference signal; means for compensating for a voltage drop caused by providing the boosted output current during the second interval” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,281,943, US 2018/0017984, US 2017/0160757, US 2015/0286232, and US 2015/0198960 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838            

/KYLE J MOODY/Primary Examiner, Art Unit 2838